Citation Nr: 1522030	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right knee chondromalacia prior to May 21, 2012 and in excess of 10 percent thereafter (with the exception of a temporary 100 percent disability rating in effect from May 21, 2010 to July 31, 2010 pursuant to 38 C.F.R. § 4.30).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 2004 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (though jurisdiction now lies with the Indianapolis, Indiana RO).  This rating decision granted entitlement to service connection for right knee chondromalacia and assigned a noncompensable (zero percent) disability rating, effective May 30, 2009.  A September 2010 rating decision granted a temporary 100 percent disability rating pursuant to 38 C.F.R.      § 4.30, from May 21, 2010 to July 31, 2010, for the Veteran's service-connected right knee chondromalacia.  A May 2012 rating decision increased the disability rating for the Veteran's service-connected right knee chondromalacia to 10 percent, effective May 21, 2012.  

In an August 2012 statement, the Veteran stated that he "continue[d] to disagree with your decision on the effective date and percentage of my award.  I believe it should be 5/29/2009 when I was discharged from the Army.  The only other acceptable date would be 5/21/2010 when I had my surgery."  A Statement of the Case (SOC) was issued in April 2014 that listed as an issue "[e]ntitlement to an earlier effective date for 10 percent evaluation for service connected right knee."  The issue on appeal, as characterized above, is essentially for the disability rating of the Veteran's service-connected right knee chondromalacia from the date entitlement to service connection was granted (May 30, 2009) and therefore includes the issue of an earlier effective date than May 21, 2012 for the assignment of a 10 percent disability rating.  Stated differently, "[e]ntitlement to an earlier effective date for 10 percent evaluation for service connected right knee" is not a separate issue on appeal, but rather is encompassed by the Veteran's claim for entitlement to an initial compensable disability rating for service-connected right knee chondromalacia prior to May 21, 2012 and in excess of 10 percent thereafter.

The Veteran originally requested a Board hearing on his April 2011 VA Form 9 (Appeal to Board of Veterans' Appeals) and was scheduled for a hearing in March 2015.  In March 2015, the Veteran requested to cancel this Board hearing.  See March 2015 VA Form 27-0820 (Report of General Information).  In light of the Veteran canceling the scheduled Board hearing and not requesting that such be rescheduled, the Veteran's hearing request will be considered to have been withdrawn.   

Subsequent to the April 2014 SOC, additional evidence has been received, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  This will be discussed further in the remand section below.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in the Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, subsequent to the April 2014 SOC, additional evidence was received, without a waiver of AOJ review.  This evidence included a December 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  In the Veteran's Representative's April 2015 Informal Hearing Presentation (IHP), the representative referenced the December 2014 DBQ and stated that "[t]his evidence was not reviewed by the AOJ and we do not waive its review."  Additionally, a VA examination was conducted in April 2015 and a Knee and Lower Leg Conditions DBQ is of record, which also was not reviewed by the AOJ.  Pursuant to the Veteran's representative's April 2015 IHP, remand is required for the AOJ to review in the first instance the evidence of record received subsequent to the April 2014 SOC.

In addition, while on remand, there are relevant outstanding records that must be obtained.  The VA treatment records currently of record are dated from May 2010 to April 2012 and the records for these dates may be incomplete (two sets of VA treatment records of record overlap for some dates, but do not contain all of the same records).  A May 2015 rating decision related to separate issues not on appeal noted under the evidence section VA treatment records dating from August 2009 through April 2015.  A February 2011 SOC discussed VA treatment reports for the Veteran's right knee from August, September and November 2009, which are not of record.  A May 2012 VA examination report included what appears to be copies of an October 2011 x-ray report (which referenced a January 2010 x-ray report) and a November 2011 MRI report for the Veteran's right knee, which do not appear to be of record.  The April 2015 VA Knee and Lower Leg Conditions DBQ referenced an April 2013 MRI of the Veteran's right knee and contained what appears to be copied VA treatment notes for the Veteran's right knee that were dated in November 2014; these records are not of record.  

Upon review, the current VA treatment records of record are incomplete and therefore on remand, all VA treatment records dating from August 2009 must be obtained, to include any imaging results.  In addition, a May 21, 2010 VA treatment note, with a title of "receipt of fee consult," referenced the Veteran having surgery on his right knee at what appears to be a non-VA facility in May 2010 and noted "see scan report for details of surgery."  While on remand, any medical records contained in VA medical records relating to the May 2010 surgery must be associated with the Veteran's claims file.  

Additionally, VA treatment notes referenced the Veteran receiving private medical care.  See, e.g., March 2012 VA treatment note (stating for the Veteran "to bring records from private sector for update").  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.                

Finally, the service treatment records (STRs) of record may be incomplete.  The Veteran's military service ended in May 2009.  The Veteran submitted his application for service-connected benefits in February 2009, while still on active duty.  A February 2009 VA letter of record noted that the Veteran submitted his STRs with his claim.  As such, it appears that any STRs that may exist dated from February 2009 to May 2009, to include any separation examination report, are not of record.  As the effective date for entitlement to service-connection for the Veteran's right knee chondromalacia is the day after the Veteran's service ended (May 30, 2009), any outstanding STRs that may exist would potentially be relevant to the Veteran's claim.  As such, while on remand, any additional outstanding STRs must be obtained.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dating from August 2009, to include any imaging results.  

Also, any private medical records contained in VA medical records relating to the May 2010 surgery must be associated with the Veteran's claims file.  See May 21, 2010 VA treatment note (with a title of "receipt of fee consult" and referencing the Veteran having surgery on his right knee at what appears to be a non-VA facility in May 2010 and noting "see scan report for details of surgery").  

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

3.  Obtain any additional service treatment records (STRs) not currently of record.  The Veteran submitted his STRs with his February 2009 claim, but his military service did not end until May 2009.  

4.  After completing the requested actions, and any additional development deemed warranted, review all evidence, including the additional evidence received subsequent to the April 2014 Statement of the Case, and readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

